CHIASSON, Judge.
Appellant, City of Baton Rouge, appeals from a judgment ordering it to issue a Class “B” Beer Permit to plaintiff — appellee, Dat’s Seafood, Inc.
We notice ex proprio motu our lack of jurisdiction. La.CCP Article 2162, Uniform Rules of the Courts of Appeal, Rule VII, Section 5(c).
The judgment complained of was signed on December 7, 1979 and the appeal was taken on January 7, 1980. Under La.R.S. 26:104 an appeal from such a judgment must be taken within ten calendar days of the signing of the judgment.
The judgment of the trial court became final on December 17, 1979 and we are without legal power and authority to grant appellant any relief therefrom. We therefore lack jurisdiction. La.CCP Article 1.
The appeal is dismissed at appellant’s cost.
APPEAL DISMISSED.